AGIC Equity & Convertible Income FundAnnual Shareholder July 31, 2011 Meeting Results The Fund held its annual meeting of shareholders on July 20, 2011. Shareholders voted as indicated below: Affirmative Withheld Authority Re-election of Hans W. Kertess – Class I to serve until 2014 Re-election of William B. Ogden IV – Class I to serve until 2014 Re-election of Alan Rappaport – Class I to serve until 2014 Election of Bradford K. Gallagher – Class III to serve until 2013 Election of Deborah A. Zoullas – Class III to serve until 2013 John C. Maney† and James A. Jacobson continue to serve as Trustees. †Interested Trustee
